DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           BOCA TIDE, LLC,
                              Appellant,

                                     v.

    SABIO RESTAURANT LLC, JAVIER LANZA, and TIM ZOMBEK,
                         Appellees.

                               No. 4D20-959

                              [August 5, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502016CA010428XXXXMB.

  Jeffrey V. Mansell and Philip M. Burlington of Burlington &
Rockenbach, P.A., West Palm Beach, and Yesica S. Liposky and Jerrad T.
Howard of Dinsmore & Shohl, LLP, Tampa, for appellant.

    David Steinfeld of Law Office of David Steinfeld, Palm Beach Gardens,
for appellees.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE E., Associate Judge,
concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.